Citation Nr: 1223872	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  03-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986 and from June 1987 to June 1990.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2005, the Board remanded the case for further action by the originating agency.  The case returned to the Board and in January 2007 the claims on appeal were denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In July 2009, the Court issued a Memorandum Decision vacating and remanding the Board's January 2007 decision.  The appeal was returned to the Board and in December 2009 and April 2011 the Board remanded the issues on appeal for further development. 

The Veteran testified before a hearing officer at the RO in January 2004. A copy of the transcript is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  A diagnosis of a right knee disorder is not demonstrated by the evidence of record.

3.  A left knee disorder, including degenerative joint disease, is first shown many years after service discharge and is not shown by probative evidence to be related to or to be of service onset.

4.  The Veteran's left knee injury clearly and unmistakably exited prior to service but was not aggravated beyond a natural progression as a result of his military service.


CONCLUSIONS OF LAW

1.  A right knee disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A left knee disorder was neither incurred in nor aggravated by active service; and arthritis of the left knee may not be presumed to have been incurred therein, .  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims he was provided notice of the VCAA in December 2002.  The Veteran was provided an additional VCAA letter in April 2005.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The March 2006 and January 2010 letters informed the Veteran of the downstream disability rating and effective dates elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes, service personnel records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  In the July 2009 Memorandum decision the Court found that the Veteran's complete service treatment records were not of record.  In December 2009 and April 2011 the Board remanded in order to obtain all of the Veteran's service treatment records and all records were obtained and associated with the Veteran's claims file.   As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board finds that the duty to assist has been fulfilled and the Veteran is not prejudiced from proceeding with a decision on his claim.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records include a November 1985 Report of Medical Examination for Enlistment that noted that on clinical evaluation the Veteran's lower extremities were normal; on the Veteran's November 1985 Report of Medical History for Enlistment the Veteran checked "no" to swollen or painful joints, "trick" or locked knee, and arthritis, rheumatism, or bursitis.  The Board notes that this was the same of the Veteran's November 1991 Report of Medical Examination for Quadrennial and Report of Medical History for Quadrennial.  In  August 1986 the Veteran was seen for complaints to the left knee for the past week without trauma; the Veteran stated that he had a history of old left knee sprain.  He was examined and given an assessment of medial tibial stress reaction.  The Board notes that the August 1986 service treatment record is the only note of treatment to the left knee during service and there is no mention of the Veteran's right knee during service.  

A June 1986 private physician letter, not found in the Veteran's service treatment records and was not sent into the VA until October 2006, stated that the Veteran came in to see him and it was 25 days prior to the Veteran's boot camp and that five weeks prior he apparently ran into somebody at a softball game.  It was noted that he was knocked unconscious and when he woke up his knee was bent under him and he could not move that well.  It was noted that though he was tender he did not have any fluid in the joint, any palpable synovial thickening, it was a stable knee with no real instability, he had full range of motion, and x-ray studies were normal.  He reported that the Veteran probably hurt his knee without a major ligamentous or meniscal injury.  It was opined that the Veteran should do well in time and that prior to boot camp he should confine his activities to swimming or riding a bike and that he should not do any running or jumping and hopefully the knee will be well enough for him to go to boot camp without any real restrictions or problems.  

After service, the record does not indicate that the Veteran sought treatment for knee problems until 2002, when he was seen for chronic left knee pain.  X-rays of the left knee taken in October 2002 revealed no bony abnormalities or effusions and the joint spaces were well preserved.  In October 2002 it was noted that the Veteran arrived by an ambulance for left knee pain and that he was injured many years prior  and was told he needed surgery but he had no previous hospitalizations; it was noted that the Veteran injured his left knee years ago playing softball.  Magnetic resonance imaging (MRI) of the Veteran's right knee taken in November 2002 revealed degenerative changes at the menisci with a horizontal tear involving the anterior horn of the lateral meniscus.  He was assessed at the time with swelling of the left knee, specifically the lateral lower corner of the joint, which was tender to the touch.  In December 2002 it was noted that the Veteran had knee pain that was due to a torn meniscus and that it was confirmed by MRI.  In a June 2003 VA surgery history and physical, it was noted that the Veteran was pre op for left knee arthroscopy.  The Veteran complained of a long history of knee pain which he reported originated when his twisted his knee playing softball approximately 17 years earlier during military service.  He said that he was originally scheduled for surgery at that time but it was not done as his "paperwork was not ready."  Over the years, he continued to have pain in the knee and in the last year, he developed recurrent giving way.  Subsequently, a left knee arthroscopy, debridement frayed lateral, was performed.  In a July 2003 VA outpatient surgery clinic note it was noted that the Veteran had complaints referable to the left knee from remote injury allegedly while on active duty.  

As per a Board remand request in 2005, a VA orthopedic examination was conducted in September 2006.  The examiner noted that the claims file was reviewed.  The Veteran denied any complaints for the right knee and denied that he incurred any right knee injuries during service.  No disability of the right knee was noted.  As for the left knee, left lateral meniscus tear with surgery was assessed.  The examiner opined that this condition was less likely than not a result of military service.  It was noted that the Veteran stated that his old left knee strain occurred 28 days prior to entering military service and that is had resolved.  It was also noted by the examiner that the service treatment records did not show a chronic diagnosis and it was not until 2002 that a chronic left knee diagnosis was made after an MRI was accomplished.

At the January 2010 VA examination the Veteran was diagnosed with degenerative joint disease, ligamentous laxity, and internal derangement of the left knee.  The VA examiner opined that it was less likely than not that the Veteran's present knee problem was related to his military service.  His rationale was that the Veteran's service treatment records document only one sick call for his left knee, which was now remote in time.  He also noted that the Veteran apparently did not receive specialty care and there were no documented profiles in service.  He further stated that the original sick call visit was not very remote in time.  

In November 2011 the Veteran was afforded a VA examination; the VA examiner specifically noted that the Veteran denied applying for a right knee condition and insisted that it was in July 1986 during basic training that he injured his left knee.  The Veteran did not want an examination of the right knee.  The VA examiner stated that the claimed condition (left knee) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness because he found no injury during active duty.  He also stated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He stated that the rationale for his opinion was that he found no evidence of aggravation of the Veteran's less knee condition that preexisted active duty.  

In testimony before the RO in January 2004, the Veteran indicated that he strained his left knee 28 days before starting basic training in 1986.  He testified that after two weeks he was released and was found to be physically qualified for basic training. On the other hand, the Veteran also testified that he began having trouble with his left knee five weeks after beginning basic training.  After that, the Veteran testified that he was in and out of treatment during service for problems with his left knee and was even sent up for an operation at Fort Hood, Texas in 1987.

Right Knee Disability 

After a careful review of the Veteran's claims file the Board finds that there is no diagnosis of a right knee disability either during service or currently; the Board notes that the Veteran denied any diagnosis and refused an examination of the right knee in November 2011. 

In some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

As noted above, the Veteran has repeatedly denied a diagnosed right knee disability and there are no positive studies confirming a medical diagnosis of a right knee disability.  As such, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here. Without competent evidence of a current diagnosis of a right knee disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   

In sum, service connection for a right knee disability is denied because the Veteran has diagnosed having a current diagnosed right knee condition and there  is no evidence of a diagnosis or any positive studies to base a diagnosis upon.  As a consequence, the preponderance of the evidence is against a current diagnosis of a right knee disability, and thus the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Knee Disability

After a careful of the Veteran's claims file the Board finds that the Veteran's claim of entitlement to service connection for a left knee disability must be denied on the basis of direct service connection and on the basis of aggravation.  

First, the Board notes that the Veteran's service treatment records only include one notation of any injury or treatment to his left knee.  The Board notes that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  The Veteran was not diagnosed with a left knee condition until October 2002; this lengthy period without medical complaint may be considered as evidence against the claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

The Board finds that in addition to the lengthy period without medical complaint, the probative medical nexus evidence is against the Veteran's claim.  There are six possible nexus opinions of record; the Board finds that while the October 2002, June 2003, and July 2003 VA treatment records are in the Veteran's favor, the probative nexus opinions of record are against the Veteran's claim of service connection; this includes the September 2006, January 2010, and November 2011 VA examinations.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board finds that the October 2002 treatment note related the Veteran's left knee injury to a softball injury; as documented in the Veteran's claims file by his own statements and the June 1986 private physician's letter, the softball injury occurred prior to the Veteran's service and thus, this relates the Veteran's current left knee condition to an event prior to his military service.  In addition, the June 2003 VA treatment note stated that the Veteran reported that his left knee injury occurred when he was playing softball during service.  However, as discussed above, the Veteran's softball injury was prior to the Veteran's military service and therefore, his time playing softball and his military service are two distinct periods.  Medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  The Board finds that for the October 2002 and June 2003 opinion, in fact the Board may reject a medical opinion that is based on facts provided by the veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Additionally, the July 2003 VA treatment note stated that the Veteran allegedly hurt his left knee during active duty; a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Moreover, medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board does not find that the October 2002, June 2003, and July 2003 nexus opinions are probative. 

The Board finds that the September 2006, January 2010, and November 2011 VA examination (negative) nexus opinions to be more probative.  The Board notes that all three VA examiners reviewed the Veteran's claims file in rendering their negative nexus opinions; greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In rendering his opinion, the November 2010 VA examiner stated that in addition to the only one note in the Veteran's service treatment records there was also no documentation of profiles or any specialty care.  The Board finds that in addition to the only one in-service treatment note there was no other treatment until 2002.  

In addition, to the Veteran's service treatment records being silent for any treatment or diagnosis and to the Veteran not being diagnosed until many years after service, the probative medical opinions of record are against the Veteran's claim.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for a left knee condition must be denied. 

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).   In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  A careful review of the Veteran's VA treatment records revealed that the Veteran reported that his knee was due to his softball injury.   Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of evidence as noted above, that the Veteran misrepresented that his softball injury was during service the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  While the July 2003 VA treatment note stated that the Veteran's left knee was due to a remote in-service injury it was not specific to what injury the Veteran was referring to since his previous reported injuries were his softball injury.  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his left knee was related to service after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's left knee disability directly to his military service. 

Alternatively, the Board notes that in addition to a claim on the basis of direct service connection, there has also been a contention that his left knee injury preexisted service and was aggravated beyond a natural progression by service.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. 
§ 3.306(b).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The Board finds that although the Veteran did not note at the time of his entry into service that he had a left knee injury, there is clear and unmistakable evidence that the Veteran had a preexisting injury.  The August 1986 service treatment record noted that the Veteran had a history of an old left knee sprain.  The June 1986 private physician letter stated that the Veteran had an injury that should resolve prior to the Veteran's boot camp; the September 2006 VA examiner stated that the Veteran's preexisting left knee injury resolved prior to service.  The November 2011 VA examiner stated that based on clear and unmistakable evidence that the Veteran had a preexisting left knee injury.  Thus, the Board finds that although the Veteran did not document at the time of his entry into service, he did have a preexisting left knee injury. 

Turning to the question of whether the Veteran's s left knee injury increased in severity during his active duty service, the Board notes that the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  The Board finds that there is no specific evidence on file indicating that the Veteran's left knee injury increased during his service; instead, the Board finds that there was only note pertaining to the Veteran's left knee during service.  Even if it were conceded for the sake of argument that the symptoms did increase in severity during his service, the probative medical opinions specifically indicate that the left knee injury was not aggravated beyond a natural progression by such service.

As noted above, the September 2006 VA examiner stated that the Veteran's pre-service left knee injury resolved prior to service.  In addition, the November 2011 VA examiner stated that based on clear and unmistakable evidence that the Veteran's preexisting left knee injury was not aggravated beyond a natural progression by his military service.  The Board notes that the October 2002 and June 2003 VA treatment notes referenced the Veteran's current knee injury was due to a softball injury; however, the Board notes that neither of these opinions discussed whether the Veteran's military service was a factor in his current disability.  In addition, the September 2006 and November 2011 determinations were based on a review of the Veteran's pre-service and in-service medical records where the October 2002 and June 2003 VA treatment notes were based solely on the Veteran's assertions.   Thus, there is no evidence his symptoms were aggravated beyond a natural progression.  

In sum, the Board finds that the Veteran's claim of entitlement to service connection for a left knee disorder must be denied on both a direct service connection basis and on the basis of aggravation of a preexisting condition.  The Board finds that the preponderance of the evidence is against the Veteran's current left knee disorder being related to his one in-service notation of a left knee injury; moreover, he was not diagnosed with a knee disorder until many years after service.  In addition, the Board finds that based upon clear and unmistakable evidence that a preexisting left knee injury was not aggravated beyond a natural progression by the Veteran's military service.  Thus, service connection for a left knee disorder is not warranted.












ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


